Title: 15th.
From: Adams, John Quincy
To: 


       Rose at about 6 o’clock in the morning; and tried my horse in the Chaise before one of Mr. Chaumont’s: but we could not make him go at all, so we were obliged to go on as we first set out. Before we got to Kingsbridge, which was 6 miles from Mr. Hall’s, we took a wrong road and proceeded more than two miles out of our way: this delay’d us so much that we did not get to East Chester, which is 21 miles from N. York till after 10 o’clock. We were obliged to stay there, till 3 o’clock it was so intensely hot: and we were then obliged to go so slow that we got no further than Rye, before dark: we were so unlucky as to mistake the roads twice. We put up for the night at Rye, which is near the boundaries of the State of N. York, and 32 miles from the City. This has been I think the hottest day I have felt since I arrived.
      